                                          Case 4:19-cv-01167-JST Document 73 Filed 08/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FACEBOOK, INC., et al.,                         Case No. 19-cv-01167-JST (AGT)
                                                       Plaintiffs,
                                   8
                                                 v.                                      ORDER RE: PLAINTIFFS’ MOTION
                                   9                                                     FOR DEFAULT JUDGMENT
                                         9 XIU NETWORK (SHENZHEN)                        Re: Dkt. No. 67
                                  10     TECHNOLOGY CO., LTD., et al.,
                                  11                   Defendants.

                                  12          Plaintiffs have leave to submit, on or before September 6, 2021, any additional evidence
Northern District of California
 United States District Court




                                  13   they may have of contacts between the defendants and California.
                                  14

                                  15          IT IS SO ORDERED.
                                  16   Dated: August 23, 2021
                                  17

                                  18
                                                                                                 ALEX G. TSE
                                  19                                                             United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
